Citation Nr: 1040806	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board remanded this case in March 2010 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board must again remand the case.

A claim for a permanent and total disability rating for 
nonservice-connected disability pension purposes is determined 
based on the total impairment caused by all nonservice-connected 
disabilities not the result of the Veteran's willful misconduct.  
See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992) (stating that before a total and permanent disability 
rating can be awarded, an evaluation must be performed to 
determine the percentage of impairment caused by each 
disability).

In this case, the Veteran filed his claim for nonservice-
connected pension benefits, claiming that his "stress" and 
"physical pains" prevent him from securing substantially 
gainful employment.  He was afforded two VA examinations in March 
2007 (a general examination and a mental examination).  Those 
examinations, however, did not address one or more of the 
Veteran's nonservice-connected disabilities.  Specifically, VA 
treatment records shows that the Veteran was being treated for 
bilateral shoulder disability, thought to be osteoarthritis, and 
for ocular hypertension (high intraocular pressure).  In 
addition, the record shows that the Veteran's computerized 
"problem list" includes hypertriglyceridemia, mixed 
hyperlipidemia, bone marrow edema of the left proximal femur, and 
joint pain involving the ankle and foot.

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
insure compliance.  Id.  

The Board's remand in March 2010 was in pertinent part to provide 
the Veteran a full medical examination, along with an opinion as 
what types of his employment activities are limited because of 
any disabilities and whether sedentary employment is feasible.  
The Veteran was given a VA examination and opinion in June 2010.  
However, the VA examination did not address the disabilities 
discussed above, as reflected in VA treatment records - and 
because the RO did not rate those disabilities for purposes of 
determining whether the Veteran meets the schedular criteria for 
granting nonservice-connected pension benefits - the case must be 
again remanded for a VA examination and readjudication of the 
case.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(remanding for appropriate examinations because there was "no 
rating evaluation" for the Veteran's alleged disabilities).

The June 2010 VA examination was also just a general medical 
examination and did not include a full mental status examination.  
In fact, the June 2010 examiner noted in his opinion that the 
Veteran expressed in his history that his mental disorder does 
not allow him to sustain a steady job.  The VA examiner further 
noted that a mental examination would provide further assessment 
of the Veteran's mental illness and limitations and disabilities.  
Such a mental status examination and opinion does not appear to 
have been accomplished and is not located in the claims file.  

VA's duty to assist includes a requirement to conduct a thorough 
and contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  In addition, 
the June 2010 examiner specifically notes that the Veteran must 
have a mental status examination in order to evaluate any mental 
disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991) (failure to follow-up a suggestion by an examining 
physician urging further medical evaluation is incompatible with 
the VA's duty to assist the Veteran).

Therefore, an examination and opinion by a qualified mental 
disorders examiner must be obtained according to the 
instructions contained in the Board's March 2010 remand.  The 
Board finds that this matter must be remanded for compliance with 
its instructions.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
arrange for the Veteran to undergo a VA 
pension examination (including a full mental 
status examination) to determine the nature, 
extent and severity of all disabilities found 
to be present.  All indicated testing should 
be conducted.  The Veteran's claims folder, 
including a copy of this Remand, should be 
available to and reviewed in conjunction with 
the exam(s).  The examiner must describe the 
impact of the Veteran's disabilities on his 
industrial adaptability.  Any diagnosed 
disorder must be evaluated for the specific 
purpose of assessing their relative degree of 
industrial impairment, in light of the 
Veteran's medical and vocational history.  
The examiner should describe what types of 
employment activities are limited because of 
the disorders and whether sedentary 
employment is feasible.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

2.  In light of the evidence obtained 
pursuant to the above development, as well as 
any other development it deems appropriate, 
the RO should readjudicate the Veteran's 
claim.  In doing so, the RO must assign a 
rating for each of the Veteran's 
disabilities.  

3.  If the determination remains adverse to 
the Veteran, he and his representative must 
be furnished a Supplemental Statement of the 
Case and be given an opportunity to submit 
written or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

